DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9 & 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Aschwanden et al. (WO 2016/0124253 A1, cited previously) in view of Lorell et al. (US 7,009,752 B1).
Aschwanden and Lorell disclose tiltable optical devices. Therefore, they are analogous art.
	Regarding claim 1, Aschwanden discloses a device comprising: an actuator comprising: a first tilt frame (Fig. 20: 550 – second frame member); a second tilt frame (Fig. 20: 501 – first frame member); and a reference frame (Fig. 20: 70 – support frame); first motors configured to tilt the first tilt frame (Fig. 20: 83-84 – third & fourth coils in combination with magnetic flux return structures 93-94 & magnetic flux guiding structures 103-104; see p. 27, Line 34 – p. 28, Line 11) (compare with para [0031] of the present specification as filed: “Each voice coil motor 323-326 includes a permanent magnet cylinder and a coil”); second motors configured to tilt the second tilt frame (Fig. 2: 81-82 – coils in combination with magnetic flux return structures 91-92 & magnetic flux guiding structures 101-102; see p. 27, lines 20-33) (compare with para [0031] of the present specification as filed as described above); and an optical element mounted within the first tilt frame (Fig. 20: 10 – transparent plate member).  
Aschwanden neither teaches nor suggests the first and second actuators are provided between the first tilt frame and the second tilt frame and between the second tilt frame and the reference frame, respectively.
However, Lorell discloses a device comprising an actuator provided between a tilt frame and a second frame (Fig. 4A: voice coil actuator provided between mirror & mounting plate 410). Among the benefit of this configuration includes reducing the size of the device (see 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Aschwanden such that the actuators are provided between the first tilt frame and the second tilt frame and between the second tilt frame and the reference frame, as taught by Lorell, in order to reduce the size of the device.
Regarding claim 2, Aschwanden and Lorell disclose the first tilt frame is tiltably coupled to the second tilt frame with a pivot point positioned between a first tilt plane of the first tilt frame and a second tilt plane of the second tilt frame (see Aschwanden Fig. 20 & p. 26 as cited above: because first and second frame members 501 & 550 are vertically separated, it is seen to be inherent that the pivot point would be between the two tilt planes).  
	Regarding claim 3, Aschwanden and Lorell disclose the first tilt frame is tiltably coupled to the second tilt frame with hinges located on opposite sides of the first tilt frame, wherein the hinges are perpendicular to the first tilt plane (Aschwanden Fig. 20: 561 – second bars; p. 26, lines 16-19: extending vertically).  
Regarding claim 4, Aschwanden and Lorell disclose the first tilt frame has a perimeter (see Aschwanden Fig. 20).
The above embodiment of Aschwanden and Lorell neither teach nor suggest the hinges are positioned within the perimeter of the first tilt frame.  
However, in a second embodiment, Aschwanden discloses a device in which hinges are positioned within a perimeter of a tilt frame (see Fig. 21: second bars 561 are located within a perimeter of transparent plate member 10). Among the benefits of this configuration includes allowing the device to be made more compact in a radial direction.

	Regarding claim 5, Aschwanden and Lorell disclose the hinges are spring hinges (Aschwanden Fig. 20 & p. 26, Lines 16-19: elastically coupled).
	Regarding claim 6, Aschwanden and Lorell disclose the pivot point is a first pivot point (the pivot point of claim 2 can be considered to be a first pivot point), wherein the second tilt frame is offset from the reference frame and within 4.5 degrees of parallel to the reference frame while in a neutral position (see Aschwanden Fig. 20: because first bars 511, which connect first frame member 501 to support frame 70, are not aligned vertically with the top of frame 70, first frame 501 is seen to be offset from support frame 70); and wherein the second tilt frame is tiltably coupled to the reference frame by a second pivot point positioned between the second tilt plane and the reference frame (because first frame member 501 and support frame 70 are offset vertically, it is seen to be inherent that the second pivot point would be between the second tilt plane and the reference frame).  
	Regarding claim 9, Aschwanden and Lorell disclose the optical element is a pane of transparent material (Aschwanden p. 26: transparent plate member) fitted within an opening in the first tilt frame (see Aschwanden Fig. 20), and wherein the second tilt frame and the reference frame include an opening (see Aschwanden Fig. 20).
Aschwanden and Lorell neither teach nor suggest the opening has a size within 5% of the size of the opening in the first tilt frame. 
 In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of this modification includes reducing stray light and ensuring all transmitted light passes through the optical element.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Aschwanden and Lorell such that the opening has a size within 5% of the size of the opening in the first tilt frame, in order to reduce stray light and ensure all transmitted light passes through the optical element.
Regarding claim 21, Aschwanden and Lorell disclose the first tilt frame is offset from the second tilt frame and within 4.5 degrees of parallel to the second tilt frame while in a neutral position (see Aschwanden Fig. 20 & p. 26, Lines 16-19: second bars extend vertically to connect first frame member 501 and second frame member 550).  
Regarding claim 22, Aschwanden and Lorell disclose the first motors are within a perimeter of the first tilt frame (see Lorell Fig. 4A).   
 Claims 7-8 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aschwanden in view of Lorell, further in view of Oh et al. (US 2008/0080037 A1, previously cited).
Aschwanden, Lorell and Oh disclose tiltable optical elements. Therefore, they are analogous art.
Regarding claim 7, Aschwanden and Lorell disclose the second tilt frame is tiltably coupled to the reference frame with spring hinges located on opposite sides of the second tilt frame (Aschwanden Fig. 20: 511 – first bars).

However, Oh discloses a device in which a tilting portion is coupled to a reference portion via a perpendicular hinge (see Fig. 9: plate spring 1221, connecting second support portion 1212 to first support portion 1211). Among the benefits of this configuration includes allowing the device to be made more compact in a radial direction (compare Oh Fig. 9 with Aschwanden Fig. 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Aschwanden and Lorell such that the spring hinges are perpendicular to the second tilt plane, as taught by Oh, in order to allow the device to be made more compact.
Regarding claim 8, Aschwanden, Lorell and Oh disclose second tilt frame has a perimeter (Aschwanden Fig. 20), and wherein the spring hinges are positioned within the perimeter of the second tilt frame (Oh Fig. 9).  
Regarding claim 20, Aschwanden discloses a method comprising: projecting a light beam through an optical element (Fig. 20: 10 – transparent plate member); tilting the optical element on a first axis (Fig. 20: A’ – second axis) to refract the light beam along a first set of paths using first hinges (Fig. 20: 561 – second bars) (p. 26, Lines 16-20) using a first actuator (Fig. 20: 83-84 – third & fourth coils; see p. 27, Line 34 – p. 28, Line 11); and tilting the optical element on a second axis (Fig. 20: A – first axis) to refract the light beam along a second set of paths using second hinges (Fig. 20: 511 – first bars) (p. 26, Lines 10-15) using a second actuator (Fig. 20: 81-82 – coils; see p. 27, lines 20-33).  

However, Lorell discloses a device comprising an actuator provided between a tilt frame and a second frame, and behind the tilt frame (Fig. 4A: voice coil actuator provided between mirror & mounting plate 410, and behind the mirror). Among the benefit of this configuration includes reducing the size of the device (see Aschwanden Fig. 20, in which coils 83-84 are provided outside the tilt frames, increasing the ‘footprint’ of the device) and simplifying the control/actuation structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Aschwanden such that the actuators are a first motor provided between the first tilt frame and the second tilt frame and a second motor provided behind the second tilt frame, as taught by Lorell, in order to reduce the size of the device and simplify the control/actuation structure
Aschwanden and Lorell neither teach nor suggest the first hinges are included within a perimeter of a first tilt frame, and the second hinges are included within a perimeter of a second tilt frame
However, Oh discloses a device in which a first tilting portion is coupled to a reference portion via a hinge located within a perimeter of the first tilting portion (see Fig. 9: plate spring 1221, connecting second support portion 1212 to first support portion 1211), and a second tilting portion is coupled to the first tilting portion via a hinge located within a perimeter of the second tilting portion (see Fig. 9: first hinge portion 1220 connects rotating portion 1230 with second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Aschwanden and Lorell such that the first hinges are included within a perimeter of a first tilt frame, and the second hinges are included within a perimeter of a second tilt frame, as taught by Oh, in order to allow the device to be made more compact.
Claims 10, 12-17 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aschwanden in view of Lorell, further in view of Kempf et al. (US 2016/0037147 A1, previously cited).
Aschwanden discloses a tiltable refractive optical element, Lorell discloses a tiltable optical element, and Kempf discloses a projector including a refractive optical element. Therefore, they are analogous art.
Regarding claim 10, Aschwanden and Lorell discloses an optical element for receiving light (See Aschwanden Fig. 20 & Lorell Fig. 4A).
Aschwanden and Lorell neither teach nor suggest a projector, further including: a digital mirror device (DMD) spatial light modulator; and a reverse total internal reflection (RTIR) prism positioned to receive light reflected by DMD spatial light modulator and direct the light through the optical element.  
However, Kempf discloses a projector including: a digital mirror device (DMD) spatial light modulator (Fig. 1: 73 – SLM; para [0047]: DMD); and a reverse total internal reflection (RTIR) prism positioned to receive light reflected by DMD spatial light modulator (Fig. 1 & para [0047]: 75 & 76 – RTIR coupling prism) and direct the light through an optical element (Fig. 1: 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Aschwanden and Lorell by providing it in a projector, further including: a digital mirror device (DMD) spatial light modulator; and a reverse total internal reflection (RTIR) prism positioned to receive light reflected by DMD spatial light modulator and direct the light through the optical element, as taught by Kempf, in order to improve the performance of the projector.
Regarding claim 12, Aschwanden discloses an actuator comprising: a first tilt frame; a second tilt frame; a reference frame; an optical element (Fig. 20: 10 – transparent plate member) within the first tilt frame (Fig. 20: 550 – second frame member); first motors configured to tilt the first tilt frame (Fig. 20: 83-84 – third & fourth coils in combination with magnetic flux return structures 93-94 & magnetic flux guiding structures 103-104; see p. 27, Line 34 – p. 28, Line 11) (compare with para [0031] of the present specification as filed: “Each voice coil motor 323-326 includes a permanent magnet cylinder and a coil”); and second motors configured to tilt the second tilt frame (Fig. 2: 81-82 – coils in combination with magnetic flux return structures 91-92 & magnetic flux guiding structures 101-102; see p. 27, lines 20-33) (compare with para [0031] of the present specification as filed as described above)
Aschwanden neither teaches nor suggests the motors are provided between the first tilt frame and the second tilt frame and between the second tilt frame and the reference frame, respectively.
However, Lorell discloses a device comprising an actuator provided between a tilt frame and a second frame (Fig. 4A: voice coil actuator provided between mirror & mounting plate 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the projector of Aschwanden by providing the motors between the first tilt frame and the second tilt frame and between the second tilt frame and the reference frame respectively, as taught by Lorell, in order to reduce the size of the device.
Aschwanden and Lorell neither teach nor suggest a projector comprising: a spatial light modulator; and a reverse total internal reflection (RTIR) prism optically coupled between the spatial light modulator and the optical element.  
However, Kempf discloses a projector comprising: a spatial light modulator (Fig. 1: 73 – SLM; para [0047]: DMD); and a reverse total internal reflection (RTIR) prism optically coupled between the spatial light modulator (Fig. 1 & para [0047]: 75 & 76 – RTIR coupling prism) and an optical element (Fig. 1: projection system including elements 54, 56, 59). Among the benefits of providing the device of claim 1 in such a system includes improving the performance of a projector.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Aschwanden and Lorell by providing it in a projector, further comprising: a spatial light modulator; and a reverse total internal reflection (RTIR) prism optically coupled between the spatial light modulator and the optical element, as taught by Kempf, in order to improve the performance of the projector.

	Regarding claim 14, Aschwanden, Lorell and Kempf disclose the first tilt frame is tiltably coupled to the second tilt frame with hinges located on opposite sides of the first tilt frame, wherein the hinges are perpendicular to the first tilt plane (Aschwanden Fig. 20: 561 – second bars; p. 26, lines 16-19: extending vertically).  
Regarding claim 15, Aschwanden, Lorell and Kempf disclose the first tilt frame has a perimeter (see Aschwanden Fig. 20).
The above embodiment of Aschwanden, Lorell and Kempf neither teach nor suggest wherein the hinges are positioned within the perimeter of the first tilt frame.  
However, in a second embodiment, Aschwanden discloses a device in which hinges are positioned within a perimeter of a tilt frame (see Fig. 21: second bars 561 are located within a perimeter of transparent plate member 10). Among the benefits of this configuration includes allowing the device to be made more compact in a radial direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the above embodiment of Aschwanden, Lorell and Kempf such that the hinges are positioned within the perimeter of the first tilt frame, as taught in the second embodiment of Aschwanden, in order to allow the device to be made more compact in a radial direction.

	Regarding claim 17, Aschwanden, Lorell and Kempf disclose the pivot point is a first pivot point (the pivot point of claim 13 can be seen to be a first pivot point), and the second tilt frame is offset from the reference frame and within 4.5 degrees of parallel to the reference frame while in a neutral position (see Aschwanden Fig. 20: because first bars 511, which connect first frame member 501 to support frame 70, are not aligned vertically with the top of frame 70, first frame 501 is seen to be offset from support frame 70); and wherein the second tilt frame is tiltably coupled to the reference frame by a second pivot point positioned between the second tilt plane and the reference frame (because first frame member 501 and support frame 70 are offset vertically, it is seen to be inherent that the second pivot point would be between the second tilt plane and the reference frame).  
Regarding claim 19, Aschwanden, Lorell and Kempf disclose the optical element is a pane of transparent material (Aschwanden p. 26: transparent plate member) fitted within an opening in the first tilt frame (see Aschwanden Fig. 20), and wherein the second tilt frame and the reference frame include an opening (see Aschwanden Fig. 20).
Aschwanden, Lorell and Kempf neither teach nor suggest the opening has a size within 5% of the size of the opening in the first tilt frame. 
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of this modification includes reducing stray light and ensuring all transmitted light passes through the optical element.
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aschwanden in view of Lorell, further in view of Kempf et al., and further in view of Freundlich et al. (US 2012/0257117 A1, cited previously).
Aschwanden discloses a tiltable refractive optical element, Lorell discloses a tiltable optical element, and Kempf and Freundlich disclose refractive optical elements usable in a projector, a projector, and a system for displaying video via a projector. Therefore, they are analogous art.
Regarding claim 11, Aschwanden, Lorell and Kempf neither teach nor suggest the device being a mobile phone, further including: circuitry to receive video data from a cellular network, the circuitry coupled to provide the video data to a component of a projector.
However, Freundlich discloses a mobile phone including circuitry to receive video data from a cellular network, the circuitry coupled to provide the video data to a component of a projector (para [007]: “circuit and system for facilitating transmission of video and/or audio content from a… cellular phone;” Fig. 1 & para [0048]: transmission to an external display such as a projector). Among the benefits of this configuration includes allowing content from a cellular network to be projected.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Aschwanden, Lorell and Kempf such that the device is a mobile phone, further including: circuitry to receive video data from a cellular 
The Aschwanden-Lorell-Kempf-Freundlich combination is seen to further disclose the video data is provided to the DMD spatial light modulator (Kempf Fig. 2 & para [0050]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Aschwanden in view of Lorell, further in view of Kempf, and further in view of Oh et al.
Aschwanden discloses a tiltable refractive optical element, Lorell discloses a tiltable optical element, Oh discloses refractive optical elements, and Kempf discloses a projector including refractive optical elements. Therefore, they are analogous art.
Regarding claim 18, Aschwanden, Lorell and Kempf disclose the second tilt frame is tiltably coupled to the reference frame with spring hinges located on opposite sides of the second tilt frame (Aschwanden Fig. 20: 511 – first bars), wherein the second tilt frame has a perimeter (see Fig. 20).
Aschwanden, Lorell and Kempf neither teach nor suggest the spring hinges are perpendicular to the second tilt plane and positioned within the perimeter of the second tilt frame.  
However, Oh discloses a device in which a tilting portion is coupled to a reference portion via a perpendicular hinge positioned within the perimeter of tilting portion (see Fig. 9: plate spring 1221, connecting second support portion 1212 to first support portion 1211). Among the benefits of this configuration includes allowing the device to be made more compact in a radial direction (compare Oh Fig. 9 with Aschwanden Fig. 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Aschwanden, Lorell and Kempf such that .
Response to Arguments
Applicant's arguments submitted 10/12/21 have been considered, but are not found persuasive.
	Applicant argues Aschwanden and Lorell do not disclose first motors between the first and second tilt frames, and second motors between the second tilt frame and the reference frame (pp. 6-7 of Remarks).
Examiner respectfully disagrees. It is noted that test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Keller at 881, goes on to revisit the long history of the U.S. Court of Customs and Patent Appeals (CCPA) regarding the nature of suggestion established by the combined teachings of the references:
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Wood, 599 F.2d 1032, 202 USPQ 171 (CCPA 1979); In re Passal, 57 CCPA 1151, 426 F.2d 828, 165 USPQ 720 (1970); In re Richman, 57 CCPA 1060, 424 F.2d 1388, 165 USPQ 509 (1970); In re Rosselet, 52 CCPA 1533, 347 F.2d 847, 146 USPQ 183 (1965).

In this case, both Aschwanden and Lorell teach the use of motors. Aschwanden teaches actuators comprising coils wrapped around magnetic flux elements (see pp. 27-28 as cited in the rejections of claims 1 & 12 above), and Lorell teaches voice coil actuators (see Fig. 4A). These appear to be the same structure described in the present application as a motor (see para [0031] of the present specification as filed, as cited in the rejections of claims 1 & 12 above). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872